 



Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
between
FANNIE MAE
and
DANIEL H. MUDD

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE 1
  DEFINITIONS     1  
 
           
Section 1.1.
  Agreement Term     1  
Section 1.2.
  Annual Incentive Plan     1  
Section 1.3.
  Base Salary     1  
Section 1.4.
  Board     2  
Section 1.5.
  Board of Directors     2  
Section 1.6.
  Cause     2  
Section 1.7.
  Compete     2  
Section 1.8.
  Corporation     2  
Section 1.9.
  Director     2  
Section 1.10.
  Early Retirement     2  
Section 1.11.
  Effective Date     2  
Section 1.12.
  Employee     2  
Section 1.13.
  Employment     2  
Section 1.14.
  Executive Pension Plan     3  
Section 1.15.
  Existing Agreement     3  
Section 1.16.
  Expiration Date     3  
Section 1.17.
  Failure to Extend     3  
Section 1.18.
  Good Reason     3  
Section 1.19.
  OFHEO     4  
Section 1.20.
  Option     4  
Section 1.21.
  Performance Cycle     4  
Section 1.22.
  Performance Share Award     4  
Section 1.23.
  Qualifying Termination     4  
Section 1.24.
  Restricted Stock     4  
Section 1.25.
  Retirement     4  
Section 1.26.
  Section 409A     4  
Section 1.27.
  Serious Illness or Disability     4  
Section 1.28.
  Stock Compensation Plan     5  
Section 1.29.
  Surviving Spouse     5  
Section 1.30.
  Termination of Employment     5  
 
           
ARTICLE 2
  PERIOD OF EMPLOYMENT AND DUTIES     5  
 
           
Section 2.1.
  Period of Employment     5  
Section 2.2.
  Duties     5  
 
           
ARTICLE 3
  COMPENSATION AND BENEFITS     6  
 
           
Section 3.1.
  Base Salary     6  
Section 3.2.
  Benefits.     6  
Section 3.3.
  Reimbursement     9  

 



--------------------------------------------------------------------------------



 



                      Page  
 
           
ARTICLE 4
  TERMINATION OF EMPLOYMENT     9  
 
           
Section 4.1.
  Termination of Employment By the Corporation.     9  
Section 4.2.
  Termination of Employment By Employee.     11  
Section 4.3.
  Other Termination of Employment     12  
Section 4.4.
  Resignation as Member of the Board of Directors     12  
 
           
ARTICLE 5
  COMPENSATION AND BENEFITS FOLLOWING TERMINATION OF EMPLOYMENT     12  
 
           
Section 5.1.
  Voluntary Termination Pursuant to Section 4.2(b)     12  
Section 5.2.
  Termination for Cause     12  
Section 5.3.
  Qualifying Termination (Other Than by Reason Of Death)     13  
Section 5.4.
  Termination of Employment By Reason of Death     17  
Section 5.5.
  Termination of Employment By Reason of Retirement or Early Retirement     18  
 
           
ARTICLE 6
  MISCELLANEOUS     20  
 
           
Section 6.1.
  Noncompetition.     20  
Section 6.2.
  Payment of Certain Expenses     21  
Section 6.3.
  Assignment by Employee     21  
Section 6.4.
  No Funding Required     21  
Section 6.5.
  Disclosure of Information to the Corporation     22  
Section 6.6.
  Nondisclosure of Confidential Information     22  
Section 6.7.
  Waiver     22  
Section 6.8.
  Notice     22  
Section 6.9.
  Applicable Law     23  
Section 6.10.
  Taxes     23  
Section 6.11.
  Benefit     23  
Section 6.12.
  Entire Agreement     24  
Section 6.13.
  Arbitration     24  
Section 6.14.
  Severability     24  
Section 6.15.
  Code Section 409A     25  
Section 6.16.
  Regulatory Approval.     25  

-ii-

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is between FANNIE MAE (the
“Corporation”) and DANIEL H. MUDD (“Employee”).
     WHEREAS, the Board of Directors of the Corporation has appointed Employee
its President and Chief Executive Officer, effective June 1, 2005;
     WHEREAS, the Corporation and Employee desire to replace, with effect from
June 1, 2005, the existing employment agreement between them (the “Existing
Agreement”), with a revised agreement reflecting Employee’s new responsibilities
and agreed compensation arrangements; and
     WHEREAS, until this Agreement is executed by the Corporation and Employee,
and the regulatory approval provided for in Section 6.16 occurs, the Existing
Agreement shall remain in full force and effect.
     NOW, THEREFORE, the Corporation and Employee agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below:
     Section 1.1. Agreement Term means the period of time beginning on the
Effective Date and ending on the Expiration Date.
     Section 1.2. Annual Incentive Plan means the Corporation’s Annual Incentive
Plan as from time to time amended and in effect, or any successor plan.
     Section 1.3. Base Salary means the dollar amount of Employee’s annual base
compensation as determined by the Board.

 



--------------------------------------------------------------------------------



 



     Section 1.4. Board means the Board of Directors of the Corporation, acting
without the participation of the Employee.
     Section 1.5. Board of Directors means the Board of Directors of the
Corporation.
     Section 1.6. Cause is defined in Section 4.1(b).
     Section 1.7. Compete means directly or indirectly to manage, operate,
control, participate in the ownership, management, operation or control of, be
connected as an officer, employee, partner, director, consultant or otherwise
with, or have any financial interest in, any firm or business if as of the date
of Employee’s Termination of Employment (or during the two-year non-compete
period as set forth in Section 6.1(a)) a substantial part of the business of
such firm or business is in the same field as a substantial part of the business
of the Corporation (provided, that Employee shall not be deemed directly or
indirectly to Compete solely by virtue of Employee’s employment in a general
management position by a diversified financial services firm). Employee shall
not be deemed to Compete solely by reason of ownership, for personal investment
purposes only, of less than 2% of the voting interests of any business.
     Section 1.8. Corporation means Fannie Mae.
     Section 1.9. Director means the Director of OFHEO or any successor.
     Section 1.10. Early Retirement is defined in the Stock Compensation Plan.
     Section 1.11. Effective Date means June 1, 2005, subject, however, to the
provisions of Section 6.16 (“Regulatory Approval”).
     Section 1.12. Employee means Daniel H. Mudd.
     Section 1.13. Employment means Employee’s employment by the Corporation
under this Agreement.

- 2 -



--------------------------------------------------------------------------------



 



     Section 1.14. Executive Pension Plan means the Corporation’s Executive
Pension Plan as from time to time amended and in effect, or any successor plan.
     Section 1.15. Existing Agreement is defined in the preamble to this
Agreement.
     Section 1.16. Expiration Date means December 31, 2009.
     Section 1.17. Failure to Extend means notification by the Corporation that
it does not desire to extend the Agreement Term (or the term of any successor
agreement) or that it desires to do so only on terms in the aggregate that are
materially less favorable to Employee than those applicable to Employee at the
time of said notice. The Corporation shall give Employee notice with respect to
extension or non-extension of the Agreement Term (or the term of any successor
agreement) not less than six months before the expiration of the Agreement Term
or the term of any successor agreement, as the case may be, and any failure to
provide such timely notice shall also be deemed a Failure to Extend. If the
Corporation notifies Employee that it desires to extend the Agreement Term (or
the term of any successor agreement) on terms that are in the aggregate
substantially similar to or more favorable than those applicable to Employee at
the time of said notice, but subject, however, to regulatory approval, any
nonextension shall not be deemed to be a Failure to Extend.
     Section 1.18. Good Reason means (a) a material reduction by the Corporation
of Employee’s authority or a material change in Employee’s functions, duties or
responsibilities that in any material way would cause Employee’s position to
become less important, (b) a reduction in Employee’s Base Salary, (c) a
requirement that Employee report to anyone other than the Chairman of the Board
of Directors, (d) a requirement by the Corporation that Employee relocate his
office outside of the Washington, D.C. area, or (e) a breach by the Corporation
of any material obligation of the Corporation under this Agreement, unless, in
the case of each of

- 3 -



--------------------------------------------------------------------------------



 



the preceding clauses (a) through (e), within 30 days of the written notice
given by Employee pursuant to Section 4.2(a)(i), the Corporation cures or
otherwise eliminates the basis for Employee’s assertion that Good Reason exists.
     Section 1.19. OFHEO means the Office of Federal Housing Enterprise
Oversight or any successor office or agency as the Corporation’s primary
regulator.
     Section 1.20. Option is defined in the Stock Compensation Plan.
     Section 1.21. Performance Cycle means a “performance cycle” as such term is
defined in Section 5.1 of the Stock Compensation Plan.
     Section 1.22. Performance Share Award is defined in the Stock Compensation
Plan.

     Section 1.23. Qualifying Termination means Termination of Employment (i) by
the Corporation without Cause, (ii) by Employee for Good Reason, (iii) upon
expiration of the Agreement Term (or the term of any successor agreement) if
there has been a Failure to Extend, (iv) by reason of Employee’s acceptance of
an appointment to a senior position in the U.S. Federal Government, (v) by
reason of Serious Illness or Disability or (vi) by reason of Employee’s death.
     Section 1.24. Restricted Stock is defined in the Stock Compensation Plan.
     Section 1.25. Retirement is defined in the Stock Compensation Plan.
     Section 1.26. Section 409A means Section 409A of the Internal Revenue Code
of 1986, as amended.
     Section 1.27. Serious Illness or Disability means a serious physical or
mental illness or disability which, in the reasonable determination of the
Board, prevents Employee from performing his duties under this Agreement for a
period of at least six months in any twelve-month period.

- 4 -



--------------------------------------------------------------------------------



 



     Section 1.28. Stock Compensation Plan means either or both, as the context
requires, of the Corporation’s Stock Compensation Plan of 1993 and the
Corporation’s Stock Compensation Plan of 2003, in each case as from time to time
amended and in effect, or any successor plan.
     Section 1.29. Surviving Spouse is defined in the Executive Pension Plan.
     Section 1.30. Termination of Employment means the cessation of Employment
for any reason.
ARTICLE 2
PERIOD OF EMPLOYMENT AND DUTIES
     Section 2.1. Period of Employment. The Corporation shall employ Employee,
and Employee shall serve, as President and Chief Executive Officer of the
Corporation, upon the terms and conditions of this Agreement, for the period
from the Effective Date through the Expiration Date; provided that there may be
an earlier Termination of Employment as contemplated by Section 4.
     Section 2.2. Duties. Employee shall serve the Corporation under this
Agreement as President and Chief Executive Officer of the Corporation. Employee
shall devote his full business time and attention to the Corporation and shall
faithfully and diligently perform such duties for the Corporation as may be
delegated to him from time to time by the Chairman of the Board of Directors,
provided that such duties are reasonable and customary for a corporate president
and chief executive officer. Employee shall be subject to the Corporation’s
standards of conduct and similar policies and procedures applicable generally to
the Corporation’s executive officers. Employee may (a) serve on corporate, civic
or charitable boards or committees or (b) manage personal investments, so long
as such activities do not materially interfere with the performance of his
responsibilities under this Agreement and so long as such

- 5 -



--------------------------------------------------------------------------------



 



activities comply with the aforementioned standards, policies and procedures of
the Corporation. During his Employment, Employee shall be nominated for election
to the Corporation’s Board of Directors and shall be identified as a nominee
recommended for election by the Board, at each annual meeting of the
stockholders of the Corporation.
ARTICLE 3
COMPENSATION AND BENEFITS
     Section 3.1. Base Salary. During Employee’s Employment, the Corporation
shall pay to Employee Base Salary of not less than $950,000 (which is his base
salary at June 1, 2005). The Board shall from time to time review Employee’s
Base Salary and may increase (but in no event decrease) such Base Salary by such
amounts as it deems proper.
     Section 3.2. Benefits.
     (a) Executive Pension Plan. The parties acknowledge that the Corporation
has previously designated Employee as a participant in the Executive Pension
Plan. Employee’s “Pension Goal” under the Executive Pension Plan shall at all
times be equal to at least 50% of his “High-Three Total Compensation” (revising
the limitation on “other taxable compensation” for that purpose to 100% of
Employee’s base salary for each year) as those terms are defined in the
Executive Pension Plan; provided, however that, in the event Employee elects to
commence receiving benefits under the Executive Pension Plan prior to the date
on which he attains age 60, Employee’s Pension Goal shall be reduced by 3% for
each year (3/12% for each month) by which the date of commencement precedes the
date on which he attains age 60. The Corporation may amend the Executive Pension
Plan from time to time; provided, however, that no such amendment shall decrease
Employee’s Pension Goal or the vested benefits to which Employee or his
Surviving Spouse, if any, would have been entitled under such Plan, as modified
in this

- 6 -



--------------------------------------------------------------------------------



 



Agreement, as in effect on the date of execution of this Agreement or, if
benefits are improved, as of the date of such improvement; provided further,
however, that if Employee receives his benefit payments under the Executive
Pension Plan in the form of a joint and 100% survivor annuity, the amount of
such benefit payments shall be actuarially reduced to reflect Employee’s and his
Surviving Spouse’s joint life expectancy. Employee acknowledges and agrees to be
bound by the provisions set forth in this Section 3.2(a) notwithstanding any
provisions in the Executive Pension Plan to the contrary.
     (b) Options. Employee shall be considered for grants of Options consistent
with the compensation philosophy of the Corporation determined from time to time
by the Compensation Committee of the Board of Directors.
     (c) Annual Incentive Plan. Employee shall be considered for a potential
award under the Annual Incentive Plan for each year during Employment consistent
with the compensation philosophy of the Corporation determined from time to time
by the Compensation Committee of the Board of Directors.
     (d) Performance Share Awards. Employee shall be considered for grants of
Performance Share Awards consistent with the compensation philosophy of the
Corporation determined from time to time by the Compensation Committee of the
Board of Directors.
     (e) Restricted Stock. Employee shall be considered for grants of Restricted
Stock consistent with the compensation philosophy of the Corporation determined
from time to time by the Compensation Committee of the Board of Directors.
     (f) Life Insurance and Death Benefits. Employee shall receive life
insurance benefits consistent with the Corporation’s life insurance policies and
programs as from time to time in effect.

- 7 -



--------------------------------------------------------------------------------



 



     (g) Legal Expenses. The Corporation shall pay or reimburse the legal
expenses incurred by Employee in connection with the negotiation of this
Agreement and any subsequent negotiation, amendment or discussion of this
Agreement among any of the Director, the Corporation, the Board and the Employee
and any of their respective advisors.
     (h) Annual Physical. The Corporation shall pay or reimburse Employee for
actual expenses incurred by Employee for a complete annual physical examination
at a medical facility of his choice.
     (i) General Rights Under Benefit Plans.
     (i) Employee shall at all times during Employment be entitled to
participate in all long- or short-term bonus, stock option, restricted stock,
and other executive compensation plans, and in all perquisite programs and
disability, retirement, stock purchase, thrift and savings, health, medical,
life insurance, expense reimbursement and similar plans of the Corporation which
are from time to time in effect and in which other senior officers of the
Corporation generally are entitled to participate. Except as otherwise provided
in this Agreement, Employee’s participation in such plans and programs shall be
in accordance with the provisions of such plans and programs applicable from
time to time, it being the intent of the parties hereto that, except as
otherwise expressly provided herein, nothing in this Agreement shall be deemed
to decrease the rights and benefits of Employee under any such plans and
programs as may be in effect from time to time. Employee’s rights as a
participant under any compensation, benefit or fringe benefit plan or
arrangement of the Corporation that is from time to time in effect and in which
other senior officers of the Corporation generally are entitled to participate
shall be subject to this Agreement and modified to the extent

- 8 -



--------------------------------------------------------------------------------



 



expressly provided herein, but except as so modified shall be determined under
the applicable provisions of such plans and programs, including, without
limitation, the provisions thereof applicable to retirement; provided, that all
such plans and programs and this Agreement shall be construed and administered
to avoid any duplication of benefits under any such plan or program and this
Agreement.
     (ii) Except as specifically set forth in this Agreement, or as specifically
permitted by the terms of any such plan or program, no right or benefit under
any such plan or program shall become vested or exercisable after Termination of
Employment.
     Section 3.3. Reimbursement. Employee acknowledges that certain of his bonus
or other incentive-based or equity-based compensation may be subject to a
requirement that they be reimbursed to the Corporation in the event that
Section 304 of the Sarbanes-Oxley Act of 2002 applies to that compensation, and
Employee agrees to comply with the requirements of that section. Employee also
acknowledges that the Corporation’s plans and arrangements for compensation and
incentive awards may contain similar provisions, or other provisions related to
reimbursement of compensation or awards, or cancellation of rights, in similar
circumstances, and Employee understands that his participation in such plans and
arrangements will be subject to such provisions, any provisions of this
Agreement to the contrary notwithstanding.
ARTICLE 4
TERMINATION OF EMPLOYMENT
     Section 4.1. Termination of Employment By the Corporation.
     (a) Without Cause. The Corporation shall have the right to terminate
Employee’s Employment without Cause at any time for any reason in the
Corporation’s sole discretion by giving at least 90 days’ prior written notice
to Employee; provided, however, that the

- 9 -



--------------------------------------------------------------------------------



 



Corporation shall have the option to designate any date as the last date on
which Employee shall be authorized to occupy his office.
     (b) For Cause. Notwithstanding any other provision hereunder, the
Corporation may terminate Employee’s employment for “Cause,” which shall mean
that Employee has (A) materially harmed the Corporation by, in connection with
his service under this Agreement, engaging in dishonest or fraudulent actions or
willful misconduct, or performing his duties in a grossly negligent manner, or
(B) been convicted of, or pleaded nolo contendere with respect to, a felony. The
Corporation by written notice may terminate Employee’s employment for Cause at
any time following the occurrence of an event described in (B). Employee shall
not be deemed to have been terminated for Cause following the occurrence of an
event described in (A) unless the Corporation shall have provided (i) reasonable
notice to Employee setting forth the Corporation’s intention to terminate for
Cause, (ii) where remedial action is feasible, a reasonable opportunity for such
action, (iii) an opportunity for Employee, together with his counsel, to be
heard before the Board and (iv) Employee with a notice of termination stating
that Employee was guilty of the conduct set forth in this Section 4.1(b)(A) and
specifying the particulars thereof in detail. No act or failure to act will be
considered “willful” unless it is done, or omitted to be done, by Employee in
bad faith or without reasonable belief that his action or omission was in the
best interests of the Corporation.
     (c) By Reason of Serious Illness or Disability. In the event of Employee’s
Serious Illness or Disability during Employment, the Corporation may terminate
Employee’s Employment by giving Employee at least 60 days’ advance written
notice specifying the date of termination. If, on or before the date of
termination specified in such notice, Employee recovers

- 10 -



--------------------------------------------------------------------------------



 



and is again able to perform his duties hereunder, such notice shall be void,
and Employee’s Employment shall not be terminated thereby.
     Section 4.2. Termination of Employment By Employee.
     (a) For Good Reason, etc. (i) Employee shall have the right to terminate
his Employment for Good Reason by giving not less than 30 days’ prior written
notice to the Corporation, which notice must be given within six calendar months
after the event giving rise to the Good Reason and must specify in reasonable
detail the circumstances constituting Good Reason; provided, however, that if,
on or before the date of termination specified in such notice, the Corporation
shall have cured or otherwise eliminated the asserted basis for the Good Reason
claim, such notice shall be void, and Employee’s Employment shall not be
terminated thereby.
     (ii) Employee shall also have the right to terminate his Employment at any
time by written notice to the Corporation in the circumstances described in
Section 1.23(iv).
     (b) Other Than For Good Reason. Employee shall have the right to terminate
his Employment at any time for any reason other than as described in
Section 4.2(a) above in his sole discretion by giving not less than 90 days’
prior written notice to the Corporation, which notice may not be given after the
Corporation has provided a written notice of termination to Employee under
Section 4.1(b). In no event shall the Termination of Employment by the
Corporation without Cause, by Employee as described in Section 4.2(a) or by
reason of a Failure to Extend be deemed to be a Termination of Employment by
Employee pursuant to this Section 4.2(b).
     (c) Upon receipt of any notice from Employee pursuant to Section 4.2(a) or
(b), the Corporation shall have the option, exercisable by giving Employee
written notice within 30 days

- 11 -



--------------------------------------------------------------------------------



 



of such receipt, (i) to designate any date (not earlier than 30 days after the
date of Employee’s notice) as the date on which Employee’s Employment shall
cease and (ii) to designate any date as the last date on which Employee shall be
authorized to occupy his office. The effective date of the Termination of
Employment hereunder shall be the date so designated by the Corporation if
earlier than the date specified by Employee.
     Section 4.3. Other Termination of Employment. Employee’s Employment shall
also terminate on Employee’s death.
     Section 4.4. Resignation as Member of the Board of Directors. A Termination
of Employment shall constitute, unless otherwise requested by the Board,
Employee’s resignation as a member of the Corporation’s Board of Directors and
as a member of the Board of Directors of the Fannie Mae Foundation, effective on
the date of the Termination of Employment.
ARTICLE 5
COMPENSATION AND BENEFITS FOLLOWING TERMINATION OF EMPLOYMENT
     Section 5.1. Voluntary Termination Pursuant to Section 4.2(b). If the
Termination of Employment is a voluntary termination pursuant to Section 4.2(b),
Employee shall be entitled to payment of all accrued but unpaid Base Salary
amounts and any benefits or awards (whether of options, stock or other property)
which have vested prior to such date.
     Section 5.2. Termination for Cause. In the event of a Termination of
Employment for Cause, Employee shall not be entitled to any payments or benefits
except as follows: Employee shall be entitled to payment of all accrued but
unpaid Base Salary amounts and any benefits or awards (whether of options, stock
or other property) which have vested prior to such date; provided, however, that
Employee shall not be entitled to any amounts payable (but unpaid) of any bonus,
or under any Performance Share Award with respect to a Performance Cycle,
whether

- 12 -



--------------------------------------------------------------------------------



 



or not completed as of the date of such Termination of Employment, if the reason
for such Termination of Employment for Cause is substantially related to the
earning of such bonus or to the performance over the Performance Cycle upon
which the payment was based. The Corporation shall have no further obligations
to Employee.
     Section 5.3. Qualifying Termination (Other Than by Reason Of Death). If
there is a Qualifying Termination (other than by reason of Employee’s death),
Employee shall be entitled to prompt payment of all accrued but unpaid Base
Salary amounts and all amounts payable (but unpaid) under the Annual Incentive
Plan with respect to any year ended on or prior to the Qualifying Termination,
plus the following:
     (a) Continuation of Base Salary. Unless such Qualifying Termination shall
have been by reason of a Qualifying Termination described in Section 1.23(iv):
     (i) Subject to Section 6.15, the Corporation shall pay to Employee in cash,
on the normal payroll schedule applicable to his Base Salary, cash compensation
at an annual rate equal to his Base Salary as in effect at the time of the
Qualifying Termination. Such cash compensation shall continue to be paid until
the second anniversary of the date of the Qualifying Termination.
     (ii) Notwithstanding (i) above, if Employee obtains other employment
(including self-employment, but excluding service on boards of directors)
following his Termination of Employment hereunder, any income received by
Employee from such employment shall reduce, on a dollar-for-dollar basis (but
not below zero), the Corporation’s obligation to pay cash compensation to
Employee pursuant to this Section 5.3(a). If the Corporation has already paid
any cash compensation under Section 5.3(a)(i) to which an offset would otherwise
have applied, Employee shall promptly

- 13 -



--------------------------------------------------------------------------------



 



reimburse the Corporation the amount of such compensation. In the event of a
Qualifying Termination by reason of Serious Illness or Disability, if Employee
becomes entitled to and receives disability benefits under any disability
payment plan, including disability insurance, the amount of cash compensation
payable by the Corporation to Employee pursuant to Section 5.3(a) shall be paid
at a rate equal to the excess of (A) the rate at which such cash compensation
would otherwise be paid pursuant to Section 5.3(a)(i) over (B) the disability
benefits for which Employee is eligible under such plan or insurance to the
extent those benefits are attributable to premium payments made by the
Corporation.
     (b) Annual Incentive Plan. Except as hereinafter provided, the Corporation
shall pay to Employee at the time of payment of awards to other participants in
the Annual Incentive Plan for the year in which the Qualifying Termination
occurs (even if Employee is not employed by the Corporation on the last day of
such year) a prorated amount equal to (i) the award that would have been payable
to Employee for such year had he remained in Employment, based on actual results
for such year, multiplied by (ii) a fraction, the numerator of which is the
number of days of Employment during such year and the denominator of which is
365. In the case of a Qualifying Termination described in Section 1.23(iv), the
Corporation shall promptly pay to Employee the prorated Annual Incentive Plan
payment described in this Section 5.3(b). In the case of any other Qualifying
Termination subject to this Section 5.3, the Corporation in its discretion may
promptly pay to Employee any portion or all of such prorated Annual Incentive
Plan payment. In any case where payment under this Section 5.3(b) is promptly
made to Employee, the amount determined under clause (i) above shall be the
award that the Board determines Employee would have received for the year in
which the Qualifying Termination

- 14 -



--------------------------------------------------------------------------------



 



occurs based on the Board’s determination of the likelihood of the Corporation’s
achievement of targets for such year. Employee acknowledges and agrees that any
payments made pursuant to this Section 5.3(b) are subject to Section 6.15.
     (c) Performance Share Awards. Notwithstanding any provision of the Stock
Compensation Plan to the contrary, in the case of any Qualifying Termination,
the Corporation shall deliver to Employee all amounts payable (but unpaid) under
any Performance Share Award with respect to a Performance Cycle that had ended
as of the date of the Termination of Employment plus, with respect to each
Performance Share Award then held by Employee as to which at least 18 months of
the related Performance Cycle has elapsed as of the date of the Termination of
Employment, after the end of such Performance Cycle, the product of (i) the
award that would have been payable to Employee for such Performance Cycle had he
remained in Employment, based on actual results for such Performance Cycle, and
(ii) a fraction, the numerator of which is the number of days of Employment in
such Performance Cycle and the denominator of which is the total number of days
in such Performance Cycle. In the case of a Qualifying Termination described in
Section 1.23(iv), the Corporation shall promptly pay to Employee all prorated
Performance Share Award payments described in this Section 5.3(c). In the case
of any other Qualifying Termination, the Corporation in its discretion may
promptly pay to Employee any portion or all of any such payments. In any case
where payment under this Section 5.3(c) is promptly made to Employee, the amount
determined under clause (i) above shall be the award that the Board determines
Employee would have received for the Performance Cycle in which the Qualifying
Termination occurs based on the Board’s determination of the likelihood of the
Corporation’s achievement of targets for such Performance Cycle. Employee

- 15 -



--------------------------------------------------------------------------------



 



acknowledges and agrees that any payments made pursuant to this Section 5.3(c)
are subject to Section 6.15.
     (d) Restricted Stock. All shares of Restricted Stock awarded to Employee,
to the extent not already vested, shall become immediately vested.
     (e) Options. Notwithstanding any provision of the Stock Compensation Plan
to the contrary, in the case of a Qualifying Termination by reason of a
termination by the Corporation without Cause, by the Employee for Good Reason,
due to Failure to Extend or by reason of Serious Illness or Disability, all
Options held by Employee, to the extent not already vested, shall become
immediately vested and, solely with respect to those Options granted to Employee
on or after the date hereof, shall remain exercisable through the earlier of the
remainder of the original exercise period and the third anniversary of the date
of such Qualifying Termination.
     (f) Medical and Dental Coverage. Subject to Section 6.15, in the case of a
Qualifying Termination by reason of a termination by the Corporation without
Cause or by Employee for Good Reason, to the extent permitted under the
Corporation’s medical and dental plans the Corporation shall continue the
medical and dental coverage elected by Employee for Employee and Employee’s
spouse and dependents (but in the case of employee’s dependents only for so long
as they remain dependents or until age 21 if later), without premium payments by
Employee, until the earlier of the second anniversary of the date of such
Qualifying Termination and the date the Employee obtains comparable coverage
through another employer. If, for any reason, it is not possible for Employee,
Employee’s spouse or the other eligible dependents of Employee to participate in
medical and dental coverage pursuant to the immediately preceding sentence, the
Corporation shall make arrangements to provide comparable coverage.

- 16 -



--------------------------------------------------------------------------------



 



     Section 5.4. Termination of Employment By Reason of Death. If there is a
Termination of Employment by reason of Employee’s death, then in addition to the
payment to Employee’s estate of Employee’s accrued but unpaid Base Salary:
     (a) Annual Incentive Plan. Subject to Section 6.15, the Corporation shall
pay to Employee’s designated beneficiary or, if none, to Employee’s estate, as
soon as is practicable after the date of Employee’s death, all amounts payable
(but unpaid) under the Annual Incentive Plan with respect to any year ended on
or prior to death plus, for the year of death, a prorated amount equal to
(i) the award that the Board determines Employee (had he lived) would have
received for the year in which his death occurs based on the Board’s
determination of the likelihood of the Corporation’s achievement of targets for
such year, multiplied by (ii) a fraction, the numerator of which is the number
of days of Employment during such year prior to his death and the denominator of
which is 365.
     (b) Performance Share Awards. Subject to Section 6.15, the Corporation
shall pay to Employee’s designated beneficiary or, if none, to Employee’s
estate, as soon as is practicable after the date of Employee’s death, all
amounts payable (but unpaid) under any Performance Share Award with respect to a
Performance Cycle that had ended on or prior to the date of death, plus with
respect to each Performance Share Award held by Employee as of the date of death
for each Performance Cycle as to which at least 18 months of the related
Performance Cycle had elapsed prior to the date of death, the product of (i) the
award that the Board determines Employee (had he lived) would have received for
such Performance Cycle had he remained in Employment based on the Board’s
determination of the likelihood of the Corporation’s achievement of targets for
such Performance Cycle, multiplied by (ii) a fraction, the numerator

- 17 -



--------------------------------------------------------------------------------



 



of which is the number of days in the Performance Cycle that had elapsed prior
to Employee’s death and the denominator of which is the total number of days in
the Performance Cycle.
     (c) Restricted Stock. All shares of Restricted Stock awarded to Employee,
to the extent not already vested, shall become immediately vested.
     (d) Options. Notwithstanding any provision of the Stock Compensation Plan
to the contrary, all Options held by Employee, to the extent not already vested,
shall become immediately vested and, solely with respect to those Options
granted to Employee on or after the date hereof, shall remain exercisable by
Employee’s designated beneficiary or, if none, Employee’s estate through the
earlier of the remainder of the original exercise period and the third
anniversary of the date of Employee’s death.
     Section 5.5. Termination of Employment By Reason of Retirement or Early
Retirement. If there is a Termination of Employment by reason of Employee’s
Retirement or Early Retirement, then in addition to the payment to Employee of
Employee’s accrued but unpaid Base Salary:
     (a) Performance Share Awards. Notwithstanding any provision of the Stock
Compensation Plan to the contrary, the Corporation shall pay to Employee all
amounts payable (but unpaid) under any Performance Share Award with respect to a
Performance Cycle that had ended as of the date of Retirement or Early
Retirement, as the case may be, plus with respect to each Performance Share
Award then held by Employee as to which at least 18 months of the related
Performance Cycle had elapsed as of the date of Retirement or Early Retirement,
as the case may be, the product of (i) the award that would have been payable to
Employee for such Performance Cycle had he remained in Employment, based on
actual results for such Performance Cycle, and (ii) a fraction, the numerator of
which is the number of days of

- 18 -



--------------------------------------------------------------------------------



 



Employment in such Performance Cycle and the denominator of which is the total
number of days in such Performance Cycle. Alternatively, the Corporation in its
discretion may promptly pay to Employee any portion or all of any such payments.
In any case where payment under this Section 5.5(a) is promptly made to
Employee, the amount determined under clause (i) above shall be the award that
the Board determines Employee would have received for the Performance Cycle in
which the Retirement or Early Retirement, as the case may be, occurs based on
the Board’s determination of the likelihood of the Corporation’s achievement of
targets for such Performance Cycle. Employee acknowledges and agrees that any
payments made pursuant to this Section 5.5(a) are subject to Section 6.15.
     (b) Restricted Stock. In the event there is a Termination of Employment by
reason of Employee’s Retirement, all shares of Restricted Stock awarded to
Employee, to the extent not already vested, shall become immediately vested.
Notwithstanding any provision of the Stock Compensation Plan to the contrary, in
the event there is a Termination of Employment by reason of Employee’s Early
Retirement, the Corporation in its discretion may accelerate the vesting of
shares of Restricted Stock awarded to Employee, to the extent not already
vested.
     (c) Options. Notwithstanding any provision of the Stock Compensation Plan
to the contrary, all Options held by Employee, to the extent not already vested,
shall become immediately vested and, solely with respect to those Options
granted to Employee on or after the date hereof, shall remain exercisable
through the earlier of the remainder of the original exercise period and the
third anniversary of the date of such Retirement or Early Retirement, as the
case may be.

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE 6
MISCELLANEOUS
     Section 6.1. Noncompetition.
     (a) Following Termination of Employment for any reason, during the period
from the date of the Termination of Employment to the second anniversary of the
date of the Termination of Employment, Employee shall not, directly or
indirectly, (i) Compete in the United States, (ii) solicit any officer or
employee of the Corporation or any of its affiliates to engage in any conduct
prohibited hereby for Employee or to terminate any existing relationship with
the Corporation or such affiliate or (iii) assist any other person to engage in
any activity in any manner prohibited hereby to Employee. In any case where
Employee is contemplating an activity described in Section 6.1(a)(i) above, the
Board, upon the request of Employee for a waiver, shall determine in good faith
whether Employee’s engaging in the proposed activity would prejudice the
interests of the Corporation and shall not unreasonably withhold its consent to
such request for a waiver if it determines that the proposed activity would not
prejudice the interests of the Corporation.
     (b) The need to protect the Corporation against Employee’s competition, as
well as the nature and scope of such protection, has been carefully considered
by the parties hereto in light of the uniqueness of Employee’s talent and his
importance to the Corporation. Accordingly, Employee agrees that, in addition to
any other relief to which the Corporation may be entitled, the Corporation shall
be entitled to seek and obtain injunctive relief (without the requirement of a
bond) from a court of competent jurisdiction for the purpose of restraining
Employee from any actual or threatened breach of the covenant contained in
Section 6.1(a).
     (c) If for any reason a final decision of any court determines that the
restrictions under this Section 6.1 are not reasonable or that the consideration
therefore is inadequate, such

- 20 -



--------------------------------------------------------------------------------



 



restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration, scope and geographic area identified in this
Section 6.1 as will render such restrictions valid and enforceable.
     Section 6.2. Payment of Certain Expenses. As promptly as permitted by law
the Corporation shall pay or advance to Employee all legal fees and expenses
that Employee may reasonably incur as a result of any contest or arbitration
requested by the Corporation, Employee or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including any contest initiated by Employee concerning the amount of any
payment due pursuant to this Agreement), plus in each case interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Internal
Revenue Code of 1986, as amended, on any payment of legal fees and expenses that
is delayed by more than 10 days following delivery by Employee to the
Corporation of a proper request for payment. If as to any such contest or
arbitration Employee does not prevail, and only in such case, within 10 days
following written demand from the Corporation Employee shall repay any advance
made by the Corporation pursuant to the immediately preceding sentence with
respect to such contest or arbitration, with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code of 1986,
as amended, from the date of the Corporation’s payment.
     Section 6.3. Assignment by Employee. Except as otherwise expressly provided
herein or in the Corporation’s benefit plans, the obligations, rights and
benefits of Employee hereunder are personal to him, and no such obligation,
right or benefit shall be subject to voluntary or involuntary alienation,
assignment, delegation or transfer.
     Section 6.4. No Funding Required. Nothing in this Agreement shall be
construed as requiring the Corporation to establish a trust or otherwise to fund
any payments to be made under

- 21 -



--------------------------------------------------------------------------------



 



this Agreement, but the Corporation in its discretion may establish such
nonqualified trusts or other arrangements as it determines to be appropriate to
assist it in meeting its obligations under this Agreement.
     Section 6.5. Disclosure of Information to the Corporation. In the event
Section 5.3 becomes applicable, Employee or, in the event of Employee’s
incapacity or death, his personal representative shall make available to the
Corporation on a confidential basis such records, documents and other
information reasonably necessary to enable the Corporation to verify the amount
of income available to offset the payments otherwise due Employee.
     Section 6.6. Nondisclosure of Confidential Information. Employee
acknowledges that he is bound by the terms of an Agreement on Ideas, Inventions
and Confidential Information dated March 22, 2001. Nothing in this Agreement
shall be construed as limiting Employee’s obligations under the aforesaid
Agreement on Ideas, Inventions and Confidential Information or any successor
thereto, which shall be treated for all purposes also as obligations of Employee
under this Agreement. This Agreement in no way limits the ability of Employee to
provide information covered by this Agreement to a government entity in order to
assist the government entity in the fulfillment of its duties.
     Section 6.7. Waiver. The failure of either party hereto to insist upon
strict compliance by the other party with any term, covenant or condition of
this Agreement shall not be deemed a waiver of such term, covenant or condition,
nor shall any waiver or relinquishment or failure to insist upon strict
compliance of any right or power hereunder at any one time or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.
     Section 6.8. Notice. Any notice required or desired to be given pursuant to
this Agreement shall be sufficient if transmitted in writing by hand delivery or
sent by prepaid

- 22 -



--------------------------------------------------------------------------------



 



courier or by registered or certified mail, postage prepaid, (i) if notice is to
the Corporation, to the Corporation’s address hereinafter set forth, or (ii) if
notice is to Employee, to Employee’s address in the metropolitan District of
Columbia area contained in the records of the Corporation, or, in either such
case, to such other address of a party as such party may designate in writing
and transmit to the other party in such manner. Any such notice shall be deemed
given, if transmitted by hand delivery, when delivered, if sent by courier
service, one business day after deposit with a prepaid courier service or, if
sent by registered or certified mail, three business days after deposit in the
United States mail.
     Section 6.9. Applicable Law. This Agreement shall be governed by the laws
of the District of Columbia without regard to any otherwise applicable conflict
of laws principles.
     Section 6.10. Taxes. The Corporation shall deduct from all amounts payable
under this Agreement all federal, state, local and other taxes required by law
to be withheld with respect to such amounts.
     Section 6.11. Benefit. Except as otherwise expressly provided herein, this
Agreement shall inure to the benefit of and be binding upon the Corporation, its
successors and assigns, and upon Employee, his spouse, heirs, executors and
administrators. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation or otherwise) to all or substantially all of its
assets, by agreement in form and substance reasonably satisfactory to Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Corporation would be required to perform this
Agreement if no such succession had taken place. Regardless of whether such an
agreement is executed, this Agreement shall be binding upon any

- 23 -



--------------------------------------------------------------------------------



 



successor of the Corporation, and such successor shall be deemed the
“Corporation” for purposes of this Agreement.
     Section 6.12. Entire Agreement. This Agreement contains the entire
understanding and agreement between the parties relating to the terms of
Employee’s Employment by the Corporation and, except as otherwise provided in
Section 6.16, supersedes and voids all prior written or oral agreements or
waivers between them, other than the Agreement on Ideas, Inventions and
Confidential Information dated March 22, 2001 and the Indemnification Agreement
dated as of May 24, 2004 between the Corporation and Employee. This Agreement
cannot be amended, modified or supplemented in any respect except by an
agreement in writing signed by both parties hereto.
     Section 6.13. Arbitration. Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement shall be settled by
arbitration in the District of Columbia in accordance with the laws of the
District of Columbia. The arbitration shall be conducted in accordance with the
applicable rules of the American Arbitration Association. The costs and expenses
of the arbitrator(s) shall be borne by the Corporation. Except as otherwise
provided in Section 6.2, each party shall pay his or its own legal costs and
other expenses (other than the costs and expenses of the arbitrator(s)) relating
to an arbitration. The award of the arbitrator(s) shall be binding upon the
parties. Judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction.
     Section 6.14. Severability. Except as otherwise provided in Section 6.16,
it is the intent and understanding of each party hereto that, if any term,
restriction, covenant or promise herein is found to be invalid or otherwise
unenforceable, then such term, restriction, covenant or promise shall not
thereby be invalid or unenforceable but shall be deemed modified to the extent

- 24 -



--------------------------------------------------------------------------------



 



necessary to make it enforceable and, if it cannot be so modified, shall be
deemed amended to delete therefrom such provision or portion found to be invalid
or unenforceable, such modification or amendment in any event to apply only with
respect to the operation of this Agreement in the particular jurisdiction in
which such finding is made.
     Section 6.15. Code Section 409A. In light of the uncertainty surrounding
the proper application of Section 409A, the parties hereto agree to cooperate to
make necessary amendments to this Agreement (including, without limitation, to
the timing of any severance payments payable pursuant to Article 5) to avoid
imposition of penalties and additional taxes under Section 409A. It is intended
that the provisions of this Agreement comply with Section 409A, and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with Section 409A. In particular, if necessary to avoid imposition of
penalties and additional taxes under Section 409A, (a) the timing of severance
payments shall be subject to a six-month deferral in a manner consistent with
Section 409A(a)(2)(B)(i) and (b) any amounts payable under the Annual Incentive
Plan or any Performance Share Award shall be paid to Employee not later than the
expiration of two and one-half months from the end of the first taxable year in
which the amount is no longer subject to a substantial risk of forfeiture.
     Section 6.16. Regulatory Approval.
     The parties hereto acknowledge and agree that pursuant to Section 309(d) of
the Federal National Mortgage Association Charter Act, as amended by the Federal
Housing Enterprises Financial Safety and Soundness Act of 1992 (as so amended,
the “Act”), 12 U.S.C. 1723a(d), no provision of this Agreement relating to
Employee’s benefits upon termination of employment shall be effective unless and
until such provision has been reviewed and approved by the Director. If,
following OFHEO’s review and approval of such provisions, any benefit plans of

- 25 -



--------------------------------------------------------------------------------



 



the Corporation affecting final termination benefits under this Agreement are
altered, such alteration will require OFHEO’s review and approval at the time of
termination of employment with the Corporation and prior to the payment of any
such benefits. Upon determining that Employee’s Employment is terminating or has
terminated, the Corporation shall timely seek OFHEO’s review and approval of any
alteration referred to in the immediately preceding sentence.
     The parties therefore agree as follows:
     (a) The Corporation shall promptly hereafter submit this Agreement to the
Director for his review and approval of those terms hereof relating to benefits
upon termination of employment and shall seek diligently to obtain such
approval;
     (b) This Agreement shall take effect as of the Effective Date if the
Director’s approval of terms hereof relating to benefits upon termination of
employment is given by January 1, 2006.
[remainder of this page intentionally left blank]

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed by its duly authorized representative, and Employee has executed this
Agreement.

                  Witness:       FANNIE MAE             3900 Wisconsin Avenue,
N.W.             Washington, D.C. 20016
 
               
 
      /s/   Judith C. Dunn       By:       /s/    Joe K. Pickett              
 
              Chairman of the Compensation Committee of the Board
 
               
Date:
          Date:    
 
            11-15-05                           11-15-05
 
               
 
                Witness:            
 
   /s/     Beverly Fitzgerald                /s/     Daniel H. Mudd            
          DANIEL H. MUDD
 
               
Date:
            11-15-05       Date:             11-15-05
 
               

- 27 -